

117 HR 3811 IH: Trade Related Intellectual Property Protection Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3811IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Burchett (for himself and Mr. Hudson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the President to oppose any waiver of obligations of members of the World Trade Organization under the Agreement on Trade-Related Aspects of Intellectual Property Rights unless a statute is enacted expressly authorizing such a waiver.1.Short titleThis Act may be cited as the Trade Related Intellectual Property Protection Act or TRIPP Act.2.Opposition to waiver of obligations of WTO members under the TRIPS AgreementThe President shall oppose any waiver of obligations of members of the World Trade Organization under the TRIPS Agreement unless a statute is enacted expressly authorizing such a waiver.3.TRIPS Agreement definedIn this Act, the term TRIPS Agreement means the Agreement on Trade-Related Aspects of Intellectual Property Rights referred to in section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)).